Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 28 December 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Dec: 28. 1792.

This letter is borne by Serjeant Sydnor whom I must request you will aid in his suit to the Secretary of War for advancement in the army. His fondness for a military life induced him to accept of a post far inferior to what his character and acquirements intitled him.

By giving him any assistance in your power to retrieve his loss you will much oblige Sir your most sincere friend & hble Servt.

Th: M. Randolph

